Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOK (US 2018/0089485).

As per claim 1 BOK depicts in figures 12 & 13 and discloses: A touch sensor, comprising: a substrate layer SUB; a plurality of sensing electrodes S1 on the substrate layer SUB; and at least one device hole HL penetrating through one or more of the sensing electrodes S1, wherein the at least one device hole HL is configured to be superimposed over a functional device FPS of an image display device PP { [0138] In the display device DP having a structure described above, the transmittance of light through the first area A1, in which the fingerprint sensor is disposed, is greater than the transmittance of light through the second area A2, in which the fingerprint sensor FPS is not disposed. Therefore, the fingerprint sensor FPS may easily sense a fingerprint of a user.} which includes at least one of a camera, a speaker, a recorder, an optical sensor, and a lighting device { [0017] The size of the first pixel may be the same as the size of the second pixel, and the fingerprint sensor may be a photo sensor or an ultrasonic sensor. } such that the functional device FPS is not positioned in the device hole HL.

As per claim 2 BOK discloses: The touch sensor according to claim 1, wherein the at least one device hole HL is formed in one sensing electrode among the sensing electrodes S1. {figures 8A, 8B & 13}

As per claim 3 BOK discloses:   The touch sensor according to claim 2, further comprising an auxiliary conductive pattern TRL & TRP contacting a surface of the sensing electrode S1 in which the device hole HL is formed. {figures 8A, 8B & 13}

As per claim 4 BOK depicts in figure 8B and discloses:   The touch sensor according to claim 3, wherein the sensing electrodes S1 include first sensing electrodes SSa arranged along a first direction and second sensing electrodes SSb arranged along a second direction { [0150] FIG. 8A illustrates an exemplary first sensor of a self-capacitance type that may be used in display devices of the invention, and FIG. 8B illustrates an exemplary first sensor of a mutual-capacitance type that may be used in display devices of the invention.} , the first and second directions being perpendicular to each other on the substrate layer SUB {figure 8B}, wherein the auxiliary conductive pattern TRL & TRP extends in the first direction provided that the auxiliary conductive pattern TRL & TRP is formed on the first sensing electrode SSa, and the auxiliary conductive pattern TRL & TRP extends in the second direction provided that the auxiliary conductive pattern TRL & TRP is formed on the second sensing electrode SSb.

As per claim 5 BOK discloses:   The touch sensor according to claim 3, wherein the auxiliary conductive pattern TRL & TRP includes a plurality of auxiliary conductive patterns TRL & TRP arranged around the device hole HL. {figures 8A, 8B & 13}

As per claim 6 BOK discloses:   The touch sensor according to claim 1, wherein the sensing electrodes S1 include first sensing electrodes S1 arranged along a first direction and second sensing electrodes S1 arranged along a second direction, the first and second directions being perpendicular to each other on the substrate layer SUB; intersection regions are defined at areas where the neighboring first sensing electrodes S1 are connected to each other and the neighboring second sensing electrodes S1 are connected to each other { [0158] The wires TRL may be disposed between the touch electrodes SS1 and the pads TRP so as to connect the touch electrodes SS1 and the pads TRP each other. In addition, the wires TRL may be connected to the sensor control unit SC through the pads TRP. For example, the pads TRP may be connected to a sensor control unit SC through a separate wire, a flexible printed circuit substrate, a tape carrier package, a connector, a chip on film, or the like. }; and separation regions are defined at areas where the neighboring first sensing electrodes S1 are isolated to each other and the neighboring second sensing electrodes S1 are isolated to each other. {figures 8A, 8B & 13}

As per Claim 10 BOK discloses:   The touch sensor according to claim 6, wherein the device hole HL is formed at one separation region among the separation regions. {figure 13}

As per Claim 11 BOK discloses:   The touch sensor according to claim 10, further comprising an auxiliary conductive pattern TRL & TRP on a surface of at least one of the first sensing electrodes S1 or at least one of the second sensing electrodes S1 around the device hole HL. {figure 13}

As per Claim 12 BOK discloses:   The touch sensor according to claim 1, wherein the device hole HL penetrates through at least two sensing electrodes S1 of the sensing electrodes S1. { figures 12 & 13}

As per claim 14 BOK discloses:   The touch sensor according to claim 1, wherein the device hole HL further penetrates through the substrate layer SUB. { [0141] When there is a touch by a user in the first area A1, the display device DP having a structure described above may recognize a fingerprint of the user by using the fingerprint sensor FPS disposed in the rear surface of the substrate SUB. For example, in the case where the fingerprint sensor FPS is a photo sensor, since light passes through the transmission area TA of the first area A1, the fingerprint of the user may be sensed by sensing the light. In addition, in the case where the fingerprint sensor FPS is an ultrasonic sensor, since an ultrasonic wave passes through the transmission area TA of the first area A1, the fingerprint of the user may be sensed by sensing the ultrasonic wave. }

As per claim 16 BOK discloses:   An image display device PP, comprising: a display structure including at least one functional device FPS selected from the group consisting of a camera, a speaker, a recorder, an optical sensor, and a lighting device; and a touch sensor according to claim 1 stacked on the display structure. { [0017] The size of the first pixel may be the same as the size of the second pixel, and the fingerprint sensor may be a photo sensor or an ultrasonic sensor. }

As per claim 17 BOK discloses:   The image display device PP according to claim 16, wherein the device hole HL of the touch sensor is aligned to overlap the functional device FPS. PP { [0138] In the display device DP having a structure described above, the transmittance of light through the first area A1, in which the fingerprint sensor is disposed, is greater than the transmittance of light through the second area A2, in which the fingerprint sensor FPS is not disposed. Therefore, the fingerprint sensor FPS may easily sense a fingerprint of a user.}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BOK (US 2018/0089485) in view of CHOI (US 2017/0147133).  BOK discloses the claimed invention. See description supra.

With respect to claim 7 BOK, however,  is silent as to:   The touch sensor according to claim 6, further comprising: connecting portions integrally connected to the first sensing electrodes at the intersection regions to connect the neighboring first sensing electrodes each other; and bridge electrodes connecting the second sensing electrodes  to each other at the intersection regions.  Regarding claim 7 CHOI discloses:   The touch sensor according to claim 6, further comprising: connecting portions integrally connected to the first sensing electrodes 20 at the intersection regions to connect the neighboring first sensing electrodes 20 each other; and bridge electrodes 40 connecting the second sensing electrodes 10 to each other at the intersection regions. { figure 3 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the touch sensor of BOK with connecting portions integrally connected to the first sensing electrodes at the intersection regions to connect the neighboring first sensing electrodes each other; and bridge electrodes connecting the second sensing electrodes to each other at the intersection regions as taught by CHOI.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a touch sensor with connecting portions integrally connected to the first sensing electrodes at the intersection regions to connect the neighboring first sensing electrodes each other; and bridge electrodes connecting the second sensing electrodes to each other at the intersection regions so as to provide a touch sensor that “may reduce an occurrence of cracks in the sensing pattern due to a stress concentration during bending”; “has excellent flexibility and may be utilized as a flexible touch sensor”; and “has excellent touch sensitivity.” See [0026] & [0027] of CHOI.

As per Claim 13 BOK discloses:   The touch sensor according to claim 12, wherein a sensing electrodes S1 neighboring each other: and the device hole HL penetrates through a pair of the sensing electrodes S1 adjacent to the 

With respect to claim 13 BOK, however, is silent as to: a dummy region. Regarding claim 13 CHOI discloses: a dummy region.

[0067] of CHOI.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is claim 8 with the limitation included in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd